Citation Nr: 1509685	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction lies with the RO in Indianapolis, Indiana.

The Veteran initially indicated that he was seeking service connection for PTSD.  A review of the record reveals a diagnosis of depressive disorder.  Thus, his claim on appeal is expanded to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2009.  There, the examiner explained that the Veteran did not meet the criteria for a psychiatric diagnosis.  He was afforded another VA examination in March 2012.  The Veteran was diagnosed with depressive disorder, not otherwise specified.  The examiner explained that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders IV (DSM-IV) criteria to support a diagnosis of PTSD.  Specifically, the examiner explained that the Veteran did not meet Criterion B, relating to persistently experiencing the traumatic event.  Nonetheless, the examiner did not opine as to whether the Veteran's depressive disorder was related to service.  The examiner noted that the Veteran's consumption of alcohol dates back to his period of service and it is unclear whether the Veteran's depressive symptoms are primary or substance induced.  As the examiner did not provide an opinion as to the etiology of the Veteran's depressive disorder, an addendum addressing such is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the matter is being remanded, outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Return the claims file to the March 2012 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner should opine as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's depressive disorder NOS had its onset during service or is otherwise related to service?

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then readjudicate the claim, and if the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




